Exhibit 10.9

 

BUSINESS FIRST BANCSHARES, INC.

2017 Equity Incentive Plan

 

(adopted by the Company’s Board of Directors on April 27, 2017)

(approved by the Company’s shareholders on June 29, 2017)

 

1.     Purposes of the Plan. The purposes of this Business First Bancshares,
Inc. 2017 Equity Incentive Plan (this “Plan”) are to attract and retain the best
available personnel for positions of substantial responsibility, to provide
additional incentives to selected Employees, Directors and Consultants and to
promote the success of the Company’s business. The Plan provides for the grant
of Incentive Stock Options, Nonstatutory Stock Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, Performance Units, Performance
Shares and Other Stock-Based Awards.

 

2.     Definitions. For purposes of this Plan, the following terms shall have
the following meanings:

 

(a)     “Administrator” means the Board or, at its direction, the Compensation
Committee of the Board, who will administer the Plan in accordance with Section
4 hereof.

 

(b)     “Applicable Law” means any applicable legal requirements relating to the
administration of and the issuance of securities under equity securities-based
compensation plans, including, without limitation, the requirements of U.S.
state corporate laws, U.S. federal and state securities laws, U.S. federal law,
the Code, the laws of the State of Louisiana, and the requirements of any stock
exchange or quotation system upon which the Common Stock may then be listed or
quoted and the applicable laws of any other country or jurisdiction where Awards
are, or shall be, granted under the Plan. For all purposes of this Plan,
references to statutes and regulations shall be deemed to include any successor
statutes or regulations, to the extent reasonably appropriate as determined by
the Administrator.

 

(c)     “Award” means, individually or collectively, a grant under the Plan of
Options, SARs, Restricted Stock, Restricted Stock Units, Performance Units,
Performance Shares or Other Stock-Based Awards.

 

(d)     “Award Agreement” means the written or electronic agreement setting
forth the terms and provisions applicable to each Award granted under the Plan.
The Award Agreement is subject to the terms and conditions of the Plan.

 

(e)     “Awarded Stock” means the Common Stock subject to an Award.

 

(f)     “Bank” means the Business First Bank, a Louisiana state bank and
wholly-owned subsidiary of the Company, or any successor thereto.

 

(g)     “Board” means the Board of Directors of the Company.

 

1

--------------------------------------------------------------------------------

 

 

(h)     “Cause” means, with respect to a Participant’s termination by the Bank
or the Company as a Service Provider, that such termination is for “Cause” as
such term (or word of like import) is expressly defined in a then-effective
written agreement between the Participant and the Bank or the Company, or in the
absence of such then-effective written agreement and definition, is based on, in
the sole determination of the Administrator, the Participant’s: (i) performance
of any act or failure to perform any act in bad faith and to the detriment of
the Bank or the Company; (ii) dishonesty, intentional misconduct or material
breach of any agreement with the Bank or the Company; or (iii) commission of a
crime involving dishonesty, breach of trust, or physical or emotional harm to
any person; provided, however, that with regard to any agreement that defines
“Cause” on the occurrence of or in connection with a Change in Control, such
definition of “Cause” shall not apply until immediately after a Change in
Control is consummated. Whether Cause exists, whether Cause is susceptible to
correction and whether Cause has been corrected shall be determined in the sole
discretion of the Company. Notwithstanding anything in this Plan or in any Award
Agreement to the contrary, if the Participant’s status as a Service Provider is
terminated without Cause, the Company shall have the sole discretion to later
use after-acquired evidence to retroactively re-characterize the prior
termination as a termination for Cause if such after-acquired evidence supports
such an action. If after-acquired evidence is obtained after a Participant has
exercised an Award granted under the Plan, the Company shall repurchase the
Shares with no consideration being provided to the Participant other than the
exercise price, if applicable.

 

(i)     “Change in Control” means, except as otherwise defined in an applicable
Award Agreement, the occurrence of any of the following events:

 

(i)     the consummation of a transaction as a result of which any person
becomes the “beneficial owner” (as defined in Rule 13d-3 of the Exchange Act),
directly or indirectly, of securities of the Company or the Bank representing
fifty percent (50%) or more of the total voting power represented by the
Company’s or the Bank’s then outstanding voting securities. For the purposes of
this paragraph (i), the term “person” shall have the same meaning as when used
in Sections 13(d) and 14(d) of the Exchange Act but shall exclude:

 

(1)     a trustee or other fiduciary holding securities under an employee
benefit plan of the Company or an affiliate of the Company;

 

(2)     a corporation or other entity owned directly or indirectly by the
shareholders of the Company in substantially the same proportions as their
ownership of common stock of the Company;

 

(3)     the Company; and

 

(4)     a corporation or other entity of which at least a majority of its
combined voting power is owned directly by the Company;

 

(ii)     the consummation of the sale, lease, transfer or other disposition by
the Company or the Bank of all or substantially all of the assets of either the
Company or the Bank to any third party other than (A) the sale or disposition of
all or substantially all of the assets of the Company to a person or persons who
beneficially own, directly or indirectly, at least fifty percent (50%) or more
of the combined voting power of the outstanding voting securities of the Company
at the time of the sale or (B) to a corporation or other entity owned directly
or indirectly by the shareholders of the Company in substantially the same
proportions as their ownership of the common stock of the consolidation or
corporate reorganization which does not result in a Change in Control as defined
herein;

 

2

--------------------------------------------------------------------------------

 

 

(iii)     a change in the effective control of the Company which occurs on the
date that a majority of members of the Board is replaced during any twelve (12)
month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election. For the purpose of this paragraph, if any person is considered to be
in effective control of the Company, the acquisition of additional control of
the Company by the same person will not be considered a Change in Control;

 

(iv)     a complete winding up, liquidation or dissolution of the Company or the
Bank; or

 

(v)     the consummation of a merger or consolidation of the Company or the Bank
with or into any other entity or any other corporate reorganization, other than
a merger, consolidation or other corporate reorganization that would result in
the voting securities of the Company or the Bank outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or its parent) at least
fifty percent (50%) of the total voting power represented by the voting
securities of the Company or the Bank, or such surviving entity or its parent
outstanding immediately after such merger, consolidation or other corporate
reorganization, but excluding any series of transactions that the Administrator
determines shall not be a Change in Control.

 

Notwithstanding any provision of this Section 2(i) to the contrary, the
following transactions shall not constitute a Change in Control for purposes of
this Plan or any Award Agreement:

 

(A)     if the transaction’s sole purpose is to change the legal jurisdiction of
the Company's or the Bank’s incorporation or to create a holding company that
will be owned in substantially the same proportions by the persons who held the
securities of the Company or the Bank immediately before such transaction, such
transaction shall not constitute a Change in Control; or

 

(B)     a sale by the Company of its securities in a transaction, the primary
purpose of which is to raise capital for the Company’s or the Bank’s operations
and business activities, including, without limitation, an initial public
offering of Shares under the Securities Act or other Applicable Law shall not
constitute a Change in Control.

 

(j)     “Code” means the U.S. Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.

 

(k)     “Committee” means a committee of Directors or other individuals
satisfying Applicable Law appointed by the Board in accordance with Section 4
hereof.

 

(l)     “Common Stock” means the common stock of the Company, par value $1.00
per share, or in the case of SARs, Performance Units, Restricted Stock Units,
and certain Other Stock-Based Awards, the cash equivalent thereof, as
applicable.

 

3

--------------------------------------------------------------------------------

 

 

(m)     “Company” means Business First Bancshares, Inc., a Louisiana
corporation, or any successor thereto.

 

(n)     “Consultant” means any natural person, including an advisor, who is
engaged by the Company, or any Parent or Subsidiary, to render bona fide
consulting or advisory services to such entity and who is compensated for those
services; provided, however, that the term “Consultant” does not include (i)
Employees, (ii) Directors who are paid only a director’s fee by the Bank or the
Company or who are not compensated by the Bank or the Company for their services
as Directors, (iii) securities promoters, (iv) independent agents, franchisees
and salespersons who do not have employment relationships with the Company from
which they derive at least fifty percent (50%) of their annual income, or (v)
any other person who would not be a “consultant” or “advisor” as defined under
Rule 701 of the Securities Act or any applicable rulings or regulations
interpreting Rule 701.

 

(o)     “Date of Grant” means the date an Award is granted to a Participant in
accordance with Section 16 hereof.

 

(p)     “Director” means a member of the Board.

 

(q)     “Disability” means a total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its sole discretion may determine
whether a total and permanent disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.

 

(r)     “Dividend Equivalent” means a credit, made at the sole discretion of the
Administrator, to the account of a Participant in an amount equal to the value
of dividends paid on one Share for each Share represented by an Award held by
such Participant. Under no circumstances shall the payment of a Dividend
Equivalent be made contingent on the exercise of an Option or Stock Appreciation
Right.

 

(s)     “Employee” means any person, including officers and Directors, employed
by the Company or the Bank, or any Parent or Subsidiary. A person shall not
cease to be an Employee in the case of (i) any leave of absence approved by the
Company, the Bank or any Parent or Subsidiary, including sick leave, military
leave, or any other personal leave, or (ii) transfers between locations of the
Company, the Bank or any Parent or Subsidiary, or any successor. For purposes of
Incentive Stock Options, no such leave may exceed ninety (90) days, unless
reemployment upon expiration of such leave is guaranteed by statute or contract.
If reemployment upon expiration of a leave of absence approved by the Company or
the Bank is not so guaranteed, then three (3) months following the ninety first
(91st) day of such leave, any Incentive Stock Option held by the Participant
shall cease to be treated as an Incentive Stock Option and shall be treated for
tax purposes as a Nonstatutory Stock Option. Neither service as a Director nor
payment of a director’s fee by the Company, the Bank or any Parent or Subsidiary
shall be sufficient to constitute “employment” by the Company, the Bank or any
Parent or Subsidiary.

 

(t)     “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

4

--------------------------------------------------------------------------------

 

 

(u)     “Exchange Program” means a program under which (i) outstanding Awards
are surrendered or cancelled in exchange for Awards of the same type (which may
have lower exercise prices and different terms), Awards of a different type,
and/or cash, and/or (ii) the exercise price of an outstanding Award is reduced.
The terms and conditions of any Exchange Program shall be determined by the
Administrator in its sole discretion.

 

(v)     “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:

 

(i)     if the Common Stock is listed on any established stock exchange or a
national market system, the Fair Market Value shall be the closing sales price
for such stock (or the closing bid, if no sales were reported) as quoted on such
exchange or system for the day of determination, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;

 

(ii)     if the Common Stock is regularly quoted by a recognized securities
dealer but selling prices are not reported, the Fair Market Value of a Share of
Common Stock shall be the mean of the high bid and low asked prices for the
Common Stock on the day of determination, as reported in The Wall Street Journal
or any other source as the Administrator deems reliable; or

 

(iii)     in the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.

 

Notwithstanding the preceding, for federal, state, and local income tax
reporting purposes and for such other purposes as the Administrator deems
appropriate, the Fair Market Value shall be determined by the Administrator in
accordance with uniform and nondiscriminatory standards adopted by it from time
to time.

 

(w)     “Incentive Stock Option” means an Option intended to qualify and receive
favorable tax treatment as an incentive stock option within the meaning of
Section 422 of the Code, as designated in the applicable Award Agreement.

 

(x)     “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.

 

(y)     “Option” means an option to purchase Common Stock granted pursuant to
the Plan.

 

(z)     “Other Stock-Based Awards” means any other awards not specifically
described in the Plan that are valued in whole or in part by reference to, or
are otherwise based on, Shares and are created by the Administrator pursuant to
Section 12.

 

(aa)     “Outside Director” means an “outside director” within the meaning of
Section 162(m) of the Code.

 

(bb)     “Parent” means a “parent corporation” with respect to the Company or
the Bank, whether now or hereafter existing, as defined in Section 424(e) of the
Code.

 

5

--------------------------------------------------------------------------------

 

 

(cc)     “Participant” means a Service Provider who has been granted an Award
under the Plan.

 

(dd)      “Performance Goals” means goals which have been established by the
Administrator in connection with an Award and are based on one or more of the
following criteria, as determined by the Administrator in its absolute and sole
discretion: growth in interest income and expense; net-income; net interest
margin; efficiency ratio; reduction in non-accrual loans and non-interest
expense; growth in non-interest income and ratios to earnings assets; net
revenue growth and ratio to earning assets; capital ratios; asset or liability
interest rate sensitivity and gap; effective tax rate; deposit growth and
composition; liquidity management; securities portfolio (value, yield, spread,
maturity, or duration); earning asset growth and composition (loans,
securities); non-interest income (e.g., fees, premiums and commissions, loans,
wealth management, treasury management, insurance, funds management); overhead
ratios, productivity ratios; credit quality measures; return on assets; return
on equity; economic value of equity; compliance and regulatory ratings; internal
controls; enterprise risk measures (e.g., interest rate, loan concentrations,
portfolio composition, credit quality, operational measures, compliance ratings,
balance sheet, liquidity, insurance); volume in production or loans; cash flow;
cost; revenues; sales; ratio of debt to debt plus equity; net borrowing, credit
quality or debt ratings; profit before tax; economic profit; earnings before
interest and taxes; earnings before interest, taxes, depreciation and
amortization; gross margin; profit margin; earnings per Share; operating
earnings; capital expenditures; expenses or expense levels; economic value
added; ratio of operating earnings to capital spending or any other operating
ratios; free cash flow; net profit; net sales; net asset value per Share; the
accomplishment of mergers, acquisitions, dispositions, public offerings or
similar extraordinary business transactions; sales growth; price of the
Company’s common shares; return on investment; return on assets, equity or
stockholders’ equity; market share; inventory levels, inventory turn or
shrinkage; customer satisfaction; or total return to stockholders.

 

(ee)     “Performance Period” means the time period during which the Performance
Goals or performance objectives must be met.

 

(ff)     “Performance Share” means Shares issued pursuant to a Performance Share
Award under Section 10 of the Plan.

 

(gg)     “Performance Unit” means, pursuant to Section 10 of the Plan, an
unfunded unsecured promise to deliver Shares, cash or other securities equal to
the value set forth in the Award Agreement.

 

(hh)     “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. Such restrictions may be based
on the passage of time, the achievement of Performance Goals or other target
levels of performance, or the occurrence of other events as determined by the
Administrator.

 

(ii)     “Restricted Stock” means Shares issued pursuant to a Restricted Stock
Award under Section 8 or issued pursuant to the early exercise of an Option.

 

6

--------------------------------------------------------------------------------

 

 

(jj)     “Restricted Stock Unit” means, pursuant to Sections 4 and 11 of the
Plan, an unfunded and unsecured promise to deliver Shares, cash or other
securities equal in value to the Fair Market Value of one Share in the Company
on the date of vesting or settlement, or as otherwise set forth in the Award
Agreement.

 

(kk)     “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.

 

(ll)     “Section 16(b)” means Section 16(b) of the Exchange Act.

 

(mm)     “Securities Act” means the U.S. Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

 

(nn)     “Service Provider” means an Employee, Director or Consultant to the
Bank or the Company.

 

(oo)     “Share” means a share of Common Stock, as adjusted in accordance with
Section 15 hereof.

 

(pp)     “Stock Appreciation Right” or “SAR” means, pursuant to Section 9 of the
Plan, an unfunded and unsecured promise to deliver Shares, cash or other
securities equal in value to the difference between the Fair Market Value of a
Share as of the date such SAR is exercised/settled and the Fair Market Value of
a Share as of the date such SAR was granted, or as otherwise set forth in the
Award Agreement.

 

(qq)     “Subsidiary” means a “subsidiary corporation” with respect to the
Company or the Bank, whether now or hereafter existing, as defined in Section
424(f) of the Code.

 

3.     Stock Subject to the Plan.

 

(a)     Basic Limitation. Subject to the provisions of Section 15 hereof, the
maximum aggregate number of Shares that may be issued pursuant to all Awards
under the Plan shall not exceed five hundred thousand (500,000) Shares, all of
which may be subject to Incentive Stock Option treatment. Shares shall not be
deemed to have been issued pursuant to the Plan with respect to any portion of
an Award that is settled in cash. Upon payment in Shares pursuant to the
exercise of an Award, the number of Shares available for issuance under the Plan
shall be reduced only by the number of Shares actually issued in such payment.
If a Participant pays the exercise price (or purchase price, if applicable) of
an Award through the tender of Shares, or if Shares are tendered or withheld to
satisfy any withholding obligations of the Company, the number of Shares so
tendered or withheld shall again be available for issuance pursuant to future
Awards under the Plan.

 

(b)     Lapsed Awards. If any outstanding Award expires or is terminated or
canceled without having been exercised or settled in full, or if Shares acquired
pursuant to an Award subject to forfeiture or repurchase are forfeited or
repurchased by the Company, the Shares allocable to the terminated portion of
the Award or the forfeited or repurchased Shares shall again be available for
grant under the Plan.

 

7

--------------------------------------------------------------------------------

 

 

(c)     Share Reserve. The Company, during the term of the Plan, shall at all
times reserve and keep available such number of Shares as shall be sufficient to
satisfy the requirements of the Plan. Shares subject to performance awards with
target and maximum payout levels shall be reserved at the maximum levels.

 

(d)     Shares under Plans of Acquired Companies. Shares issued or transferred
pursuant to an Award granted in substitution for outstanding awards, or in
connection with assumed awards, previously granted by a company or other entity
acquired by the Company or with which the Company combines, shall not count
against the limits in the first sentence of Section 3(a) hereof.

 

4.     Administration of the Plan.

 

(a)     Procedure.

 

(i)     Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.

 

(ii)     Section 162(m). To the extent that the Administrator determines it to
be desirable and necessary to qualify Awards granted under this Plan as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, the Plan shall be administered by a Committee of two or more Outside
Directors.

 

(iii)     Rule 16b-3. If a transaction is intended to be exempt under Rule 16b-3
of the Exchange Act, it shall be structured to satisfy the requirements for
exemption under Rule 16b-3.

 

(iv)     Other Administration. Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a Committee constituted to satisfy
Applicable Law.

 

(v)     Delegation of Authority for Day-to-Day Administration. Except to the
extent prohibited by Applicable Law, the Administrator may delegate to one or
more individuals the day-to-day administration of the Plan and any of the
functions assigned to it in this Plan. Such delegation may be revoked at any
time.

 

(b)     Powers of the Administrator. Subject to the provisions of the Plan and,
in the case of a Committee, the specific duties delegated by the Board to such
Committee, the Administrator shall have the authority, in its discretion:

 

(i)     to determine the Fair Market Value of Awards;

 

(ii)     to select the Service Providers to whom Awards may be granted
hereunder;

 

(iii)     to determine the number of Shares to be covered by each Award granted
hereunder;

 

(iv)     to approve the forms of Award Agreement for use under the Plan;

 

8

--------------------------------------------------------------------------------

 

 

(v)     to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder including, but not limited to, the
exercise price, the time or times when Awards may be exercised (which may be
based on Performance Goals or other performance criteria), any vesting
acceleration or waiver of forfeiture or repurchase restrictions, any
non-competition restrictions, and any other restriction or limitation regarding
any Award or the Shares relating thereto, based in each case on such factors as
the Administrator, in its sole discretion, shall determine;

 

(vi)     to reduce, with or without Participant consent, the exercise price of
any Award to the then Fair Market Value (or higher value) if the Fair Market
Value of the Common Stock covered by such Award shall have declined since the
date the Award was granted;

 

(vii)     to institute an Exchange Program;

 

(viii)     to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to the creation and
administration of sub-plans;

 

(ix)     to allow Participants to satisfy withholding tax obligations by
electing to have the Company withhold from the Shares or cash to be issued upon
exercise or vesting of an Award that number of Shares or cash having a Fair
Market Value equal to the minimum amount required to be withheld, or such higher
limit if applicable under accounting rules without triggering liability
classification. The Fair Market Value of any Shares to be withheld shall be
determined on the date that the amount of tax to be withheld is to be
determined. All elections by Participants to have Shares or cash withheld for
this purpose shall be made in such form and under such conditions as the
Administrator may deem necessary or advisable;

 

(x)     to amend the terms of any outstanding Award, including the discretionary
authority to extend the post-termination exercise period of Awards and
accelerate the satisfaction of any vesting criteria or waiver of forfeiture or
repurchase restrictions, provided that any amendment that would adversely affect
the Participant’s rights under an outstanding Award shall not be made without
the Participant’s written consent. Notwithstanding the foregoing, an amendment
shall not be treated as adversely affecting the rights of the Participant if the
amendment causes an Incentive Stock Option to become a Nonstatutory Stock Option
or if the amendment is made to the minimum extent necessary to avoid the adverse
tax consequences of Section 409A of the Code;

 

(xi)     to include a provision whereby the Participant may elect at any time
while a Service Provider to exercise any part or all of the Option prior to full
vesting of the Option, and any unvested Shares received pursuant to such
exercise may be subject to a repurchase right in favor of the Bank or the
Company or to any other restriction the Administrator determines to be
appropriate;

 

(xii)     to correct administrative errors;

 

(xiii)     to construe and interpret the terms of the Plan and Award granted
pursuant to the Plan;

 

9

--------------------------------------------------------------------------------

 

 

(xiv)     to allow a Participant to defer the receipt of the payment of cash or
the delivery of Shares that would otherwise be due to the Participant under an
Award;

 

(xv)     to determine whether Awards shall be settled in Shares, cash or in a
combination of Shares and cash;

 

(xvi)     to determine whether Awards shall be adjusted for Dividend
Equivalents;

 

(xvii)     to create Other Stock-Based Awards for issuance under the Plan;

 

(xviii)     to establish a program whereby Service Providers designated by the
Administrator can reduce compensation otherwise payable in cash in exchange for
Awards under the Plan;

 

(xix)     to impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by a
Participant or other subsequent transfers by the Participant of any Shares
issued as a result of or under an Award, including without limitation, (A)
restrictions under an insider trading policy, and (B) restrictions as to the use
of a specified brokerage firm for such resales or other transfers;

 

(xx)     to establish one or more programs under the Plan to permit selected
Participants the opportunity to elect to defer receipt of consideration upon
exercise of an Award, satisfaction of Performance Goals or other performance
criteria, or other event that absent the election, would entitle the Participant
to payment or receipt of Shares or other consideration under an Award; and

 

(xxi)     to make any other determination and take any other action that the
Administrator deems necessary or desirable for the administration of the Plan.

 

The express grant in the Plan of any specific power to the Administrator shall
not be construed as limiting any power or authority of the Administrator.
However, the Administrator may not exercise any right or power reserved to the
Board.

 

(c)     Delegation of Authority to Officers. Subject to Applicable Law, the
Administrator may delegate limited authority to specified officers of the Bank
to execute on behalf of the Company and/or the Bank any instrument required to
effect an Award previously granted by the Administrator.

 

(d)     Effect of Administrator’s Decision. All decisions, determinations,
actions and interpretations of the Administrator shall be final, conclusive and
binding on all persons having an interest in the Plan.

 

10

--------------------------------------------------------------------------------

 

 

(e)     Indemnification. In addition to such other rights of indemnification as
they may have as members of the Board or as officers or Employees of the Company
or the Bank, members of the Board and any officers or Employees of the Company
to whom authority to act for the Board, the Administrator or the Company or the
Bank is delegated shall be defended and indemnified by the Company or the Bank
to the extent permitted by law. Such indemnification shall cover all reasonable
expenses, including attorneys’ fees, actually and necessarily incurred in
connection with the defense of any claim, investigation, action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan, or any Award granted hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by the Company) or paid by them in satisfaction of a judgment in any such claim,
investigation, action, suit or proceeding. Notwithstanding the foregoing, such
indemnification shall not include any matters to which it shall be adjudged in
the claim, investigation, action, suit or proceeding that the subject person is
liable for gross negligence, bad faith or intentional misconduct; provided,
however, that within thirty (30) days after the institution of such claim,
investigation, action, suit or proceeding, such person shall offer to the
Company or the Bank, in writing, the opportunity at the Company’s or the Bank’s
expense to defend the same.

 

5.     Eligibility.

 

(a)     General Rule. Nonstatutory Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Units, Performance Shares,
and Other Stock-Based Awards may be granted to Service Providers. Incentive
Stock Options may be granted only to Employees.

 

(b)     Shareholder with Ten-Percent Holdings. An Employee who owns more than
ten percent (10%) of the total combined voting power of all classes of
outstanding securities of the Company or any Parent or Subsidiary shall not be
eligible for the grant of an Incentive Stock Option unless (i) the exercise
price is at least one hundred ten percent (110%) of the Fair Market Value on the
Date of Grant, and (ii) the Incentive Stock Option by its terms is not
exercisable after the expiration of five (5) years from the Date of Grant. For
purposes of this Section 5(b), in determining ownership of securities, the
attribution rules of Section 424(d) of the Code shall apply.

 

6.     Limitations for Incentive Stock Options. Each Option shall be designated
in the Award Agreement as either an Incentive Stock Option or a Nonstatutory
Stock Option. However, notwithstanding a designation of an Option as an
Incentive Stock Option, to the extent that the aggregate Fair Market Value of
the Shares with respect to which Incentive Stock Options are exercisable for the
first time by a Participant during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds U.S. $100,000 (or such higher
annual limit as may be set by the Code for Incentive Stock Options), such
Options with respect to such Shares exceeding such amount shall be treated as
Nonstatutory Stock Options. For purposes of this Section 6, Incentive Stock
Options shall be taken into account in the order in which they were granted. The
Fair Market Value of the Shares shall be determined as of the Date of Grant.

 

7.     Options.

 

(a)     Term of Option. The Award Agreement shall specify the term of the
Option; provided, however, that the term shall not exceed ten (10) years from
the Date of Grant, and a shorter term may be required by Section 5(b) hereof.
Subject to the preceding sentence, the Administrator in its sole discretion
shall determine when an Option is to expire.

 

11

--------------------------------------------------------------------------------

 

 

(b)     Exercise Price. Each Award Agreement shall specify the exercise price.
The exercise price of an Incentive Stock Option shall not be less than one
hundred percent (100%) of the Fair Market Value of the Shares on the Date of
Grant, and a higher percentage may be required by Section 5(b) hereof. Subject
to the preceding sentence, the exercise price under any Option shall be
determined by the Administrator in its sole discretion. The exercise price shall
be payable in accordance with Section 7(d) hereof and the applicable Award
Agreement. Notwithstanding anything to the contrary in the foregoing or in
Section 5(b), in the event of a transaction described in Section 424(a) of the
Code, then, consistent with Section 424(a) of the Code, Incentive Stock Options
may be issued at an exercise price other than as required by the foregoing and
Section 5(b).

 

(c)     Exercisability. At the time an Option is granted, the Administrator
shall fix the period within which the Option may be exercised and shall
determine any conditions that must be satisfied before the Option may be
exercised. The Administrator, in its sole discretion, may accelerate the
satisfaction of such conditions at any time.

 

(d)     Form of Consideration. The Administrator shall determine the acceptable
form of consideration for exercising an Option, including the method of payment.
In the case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the time of grant.

 

(i)     General Rule. The entire exercise price for Shares issued under the Plan
shall be payable in cash or cash equivalents at the time when the Shares are
purchased, except as otherwise provided in this Section 7(d).

 

(ii)     Services Rendered. At the sole discretion of the Administrator and to
the extent so provided in the agreements evidencing Awards of Shares under the
Plan, Shares may be awarded under the Plan in consideration of services rendered
to the Company or any Parent or Subsidiary prior to the Award.

 

(iii)     Net Exercise. At the sole discretion of the Administrator,
consideration may be paid in the form of a “net exercise,” such that, without
the payment of any funds, the Participant may exercise the Option and receive
the net number of Shares equal to (A) the number of Shares as to which the
Option is being exercised, multiplied by (B) a fraction, the numerator of which
is the Fair Market Value per Share (on such date as is determined by the
Administrator) less the exercise price per Share, and the denominator of which
is such Fair Market Value per Share (the number of net Shares to be received
shall be rounded down to the nearest whole number of Shares);

 

(iv)     Other Forms of Consideration. At the sole discretion of the
Administrator, all or a portion of the exercise price may be paid by any other
form of consideration and method of payment to the extent permitted by
Applicable Law, including through the tender of other Shares with a Fair Market
Value equal to the exercise price per Share.

 

(e)     Exercise Procedure. Any Option granted hereunder shall be exercisable
according to the terms hereof at such times and under such conditions as may be
determined by the Administrator and as set forth in the Award Agreement;
provided, however, that an Option shall not be exercised for a fraction of a
Share.

 

12

--------------------------------------------------------------------------------

 

 

(i)     An Option shall be deemed exercised when the Company receives (A)
written or electronic notice of exercise (in accordance with the Award
Agreement) from the person entitled to exercise the Option and (B) full payment
for the Shares with respect to which the Option is exercised (including
provision for any applicable tax withholding). Full payment may consist of any
consideration and method of payment authorized by the Administrator in
accordance with Section 7(d) hereof and permitted by the Award Agreement.

 

(ii)     Shares issued upon exercise of an Option shall be issued in the name of
the Participant or, if requested by the Participant, in the name of the
Participant and his or her spouse. Until the Shares are issued (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder shall exist with respect to the Awarded Stock,
notwithstanding the exercise of the Option. The Company shall issue (or cause to
be issued) such Shares promptly after the Option is exercised. No adjustment
shall be made for a dividend or other right for which the record date is prior
to the date the Shares are issued, except as provided in Section 15 of the Plan
or the applicable Award Agreement.

 

(iii)     Exercise of an Option in any manner shall result in a decrease in the
number of Shares thereafter available for sale under the Option, by the number
of Shares as to which the Option is exercised.

 

(f)     Termination of Service (other than by death).

 

(i)     Except to the extent an Award Agreement provides otherwise, if a
Participant ceases to be a Service Provider for any reason other than death,
then the Participant’s Options shall expire on the earlier of:

 

(A)     The expiration date determined by Section 7(a) hereof;

 

(B)     The ninetieth (90th) day following the termination of the Participant’s
relationship as a Service Provider for any reason other than Disability or
Cause, or such other date as the Administrator may determine and specify in the
Award Agreement; provided that no Option that is exercised after the ninetieth
(90th) day following the termination of the Participant’s relationship as an
Employee for any reason other than Disability or Cause shall be treated as an
Incentive Stock Option;

 

(C)     The last day of the twelve (12) month period following the termination
of the Participant’s relationship as a Service Provider by reason of Disability,
or such other date as the Administrator may determine and specify in the Award
Agreement; provided that no Option that is exercised after the last day of the
twelve (12) month period following the termination of the Participant’s
relationship as an Employee shall be treated as an Incentive Stock Option; or

 

(D)     The Participant’s date of the termination as a Service Provider if such
termination is for Cause.

 

13

--------------------------------------------------------------------------------

 

 

(ii)     Following the termination of the Participant’s relationship as a
Service Provider, the Participant may exercise all or any part of the
Participant’s Option at any time before the expiration of the Option as set
forth in Section 7(f)(i) hereof, but only to the extent that the Option was
vested and exercisable as of the date of termination of the Participant’s
relationship as a Service Provider (or became vested and exercisable as a result
of the termination). Unless otherwise provided by the Administrator, if on the
date of termination the Participant is not vested as to his entire Option, the
Shares covered by the unvested portion of the Option shall revert to the Plan.
If the Participant does not exercise his Option as to all of the vested Shares
within the time specified by the Award Agreement, the Option shall terminate,
and the remaining Shares covered by the Option shall revert to the Plan.

 

(iii)     In the event that the Participant dies after the termination of the
Participant’s relationship as a Service Provider but before the expiration of
the Participant’s Option as set forth in Section 7(f)(i) hereof, all or part of
the Option may be exercised (prior to expiration) by the executors or
administrators of the Participant’s estate or by any person who has acquired the
Option directly from the Participant by beneficiary designation, bequest or
inheritance, but only to the extent that the Option was vested and exercisable
as of the termination date of the Participant’s relationship as a Service
Provider (or became vested and exercisable as a result of the termination). If
the Option is not exercised as to all of the vested Shares within the time
specified by the Administrator, the Option shall terminate, and the remaining
Shares covered by such Option shall revert to the Plan.

 

(g)     Death of Participant.

 

(i)      If a Participant dies while a Service Provider, then the Participant’s
Option shall expire on the earlier of the following dates:

 

(A)      The expiration date determined by Section 7(a) hereof; or

 

(B)     The last day of the twelve (12) month period following the Participant’s
death, or such later date as the Administrator may determine and specify in the
Award Agreement.

 

(ii)     All or part of the Participant’s Option may be exercised at any time
before the expiration of the Option as set forth in Section 7(g)(i) hereof by
the executors or administrators of the Participant’s estate or by any person who
has acquired the Option directly from the Participant by beneficiary
designation, bequest or inheritance, but only to the extent that the Option was
vested and exercisable as of the date of the Participant’s death or had become
vested and exercisable as a result of the death. Any remaining Options that are
unvested as of the date of the Participant’s death, or that did not become
vested and exercisable as a result of the Participant’s death, shall be
immediately forfeited upon the Participant’s death. If the Option is not
exercised as to all of the vested Shares within the time specified by the
Administrator, the Option shall terminate, and the remaining Shares covered by
such Option shall revert to the Plan.

 

14

--------------------------------------------------------------------------------

 

 

8.     Restricted Stock.

 

(a)     Grant of Restricted Stock. Subject to the terms and provisions of the
Plan, the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, shall determine.

 

(b)     Restricted Stock Agreement. Each Award of Restricted Stock shall be
evidenced by an Award Agreement that shall specify the Period of Restriction,
the number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, shall determine. Unless the Administrator
determines otherwise, Shares of Restricted Stock shall be held by the Company as
escrow agent until the restrictions on the Shares have lapsed.

 

(c)     Removal of Restrictions. Except as otherwise provided in this Section 8,
Shares of Restricted Stock covered by each Award made under the Plan shall be
released from escrow as soon as practical after the last day of the Period of
Restriction. The Administrator, in its sole discretion, may accelerate the time
at which any restrictions shall lapse or be removed.

 

(d)     Voting Rights. During the Period of Restriction, Service Providers
holding Shares of Restricted Stock may exercise full voting rights with respect
to those Shares, unless the Administrator determines otherwise.

 

(e)     Dividends and Other Distributions. During the Period of Restriction,
Service Providers holding Shares of Restricted Stock shall be entitled to
receive all dividends and other distributions paid with respect to such Shares
unless otherwise provided in the Award Agreement. If any dividends or
distributions are paid in Shares, the Shares shall be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.

 

(f)     Return of Restricted Stock to Company. On the date set forth in the
Award Agreement, the Restricted Stock for which restrictions have not lapsed
shall revert to the Company and again shall become available for grant under the
Plan.

 

9.      Stock Appreciation Rights

 

(a)     Grant of SARs. Subject to the terms and conditions of the Plan, a SAR
may be granted to Service Providers at any time and from time to time as shall
be determined by the Administrator, in its sole discretion. The Administrator
shall have complete discretion to determine the number of SARs granted to any
Service Provider. The Administrator, subject to the provisions of the Plan,
shall have complete discretion to determine the terms and conditions of SARs
granted under the Plan, including the sole discretion to accelerate
exercisability at any time.

 

(b)     SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement
that shall specify the exercise price, the term, the conditions of exercise, and
such other terms and conditions as the Administrator, in its sole discretion,
shall determine.

 

(c)     Expiration of SARs. A SAR granted under the Plan shall expire upon the
date determined by the Administrator, in its sole discretion, as set forth in
the Award Agreement. Notwithstanding the foregoing, the rules of Sections 7(f)
and 7(g) shall also apply to SARs.

 

15

--------------------------------------------------------------------------------

 

 

(d)     Payment of SAR Amount. Upon exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

 

(i)     The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times

 

(ii)     The number of Shares with respect to which the SAR is exercised.

 

(iii)     At the sole discretion of the Administrator, the payment upon the
exercise of a SAR may be in cash, in Shares of equivalent value, or in some
combination thereof.

 

10.      Performance Units and Performance Shares.

 

(a)     Grant of Performance Units and Performance Shares. Subject to the terms
and conditions of the Plan, Performance Units and Performance Shares may be
granted to Service Providers at any time and from time to time, as shall be
determined by the Administrator in its sole discretion. The Administrator shall
have complete discretion in determining the number of Performance Units and
Performance Shares granted to each Service Provider.

 

(b)     Value of Performance Units and Performance Shares. Each Performance Unit
shall have an initial value established by the Administrator on or before the
date of grant. Each Performance Share shall have an initial value equal to the
Fair Market Value of a Share on the date of grant.

 

(c)     Performance Objectives and Other Terms. The Administrator shall set
Performance Goals or other performance objectives in its sole discretion which,
depending on the extent to which they are met, shall determine the number or
value of Performance Units and Performance Shares that shall be paid out to the
Participant. Each award of Performance Units or Performance Shares shall be
evidenced by an Award Agreement that shall specify the Performance Period and
such other terms and conditions as the Administrator in its sole discretion
shall determine. The Administrator may set Performance Goals or performance
objectives based upon the achievement of Company-wide, divisional, or individual
goals (including solely continued service), applicable federal or state
securities laws, or any other basis determined by the Administrator in its sole
discretion.

 

(d)     Earning of Performance Units and Performance Shares. After the
applicable Performance Period has ended, the holder of Performance Units or
Performance Shares shall be entitled to receive a payout of the number of
Performance Units or Performance Shares earned by the Participant over the
Performance Period, to be determined as a function of the extent to which the
corresponding Performance Goals or performance objectives have been achieved.
After the grant of Performance Units or Performance Shares, the Administrator,
in its sole discretion, may reduce or waive any performance objectives for the
Performance Unit or Performance Share.

 

(e)     Form and Timing of Payment of Performance Units and Performance Shares.
Payment of earned Performance Units and Performance Shares shall be made after
the expiration of the applicable Performance Period at the time determined by
the Administrator. The Administrator, in its sole discretion, may pay earned
Performance Units and Performance Shares in the form of cash, in Shares (which
have an aggregate Fair Market Value equal to the value of the earned Performance
Units or Performance Shares, as applicable, at the close of the applicable
Performance Period) or in a combination of cash and Shares.

 

16

--------------------------------------------------------------------------------

 

 

(f)     Cancellation of Performance Units or Performance Shares. On the date set
forth in the Award Agreement, all unearned or unvested Performance Units and
Performance Shares shall be forfeited to the Company, and again shall be
available for grant under the Plan.

 

11.      Restricted Stock Units. Restricted Stock Units shall consist of a
Restricted Stock, Performance Share or Performance Unit Award that the
Administrator, in its sole discretion permits to be paid out in a lump sum,
installments or on a deferred basis, in accordance with rules and procedures
established by the Administrator

 

12.     Other Stock-Based Awards. Other Stock-Based Awards may be granted either
alone, in addition to, or in tandem with, other Awards granted under the Plan
and/or cash awards made outside of the Plan. The Administrator shall have
authority to determine the Service Providers to whom and the time or times at
which Other Stock-Based Awards shall be made, the amount of such Other
Stock-Based Awards, and all other conditions of the Other Stock-Based Awards,
including any dividend or voting rights and whether the Award should be paid in
cash.

 

13.     Leaves of Absence. Unless otherwise determined by the Administrator and
subject to Applicable Law, vesting of Awards granted under this Plan shall be
suspended during any unpaid leave of absence and shall resume on the date the
Participant returns to work on a regular schedule as determined by the Company;
provided, however, that no vesting credit shall be awarded for the time vesting
has been suspended during such leave of absence. A Service Provider shall not
cease to be an Employee in the case of (i) any leave of absence approved by the
Company or (ii) transfers between locations of the Company or between the
Company, its Parent, or any Subsidiary. For purposes of Incentive Stock Options,
no leave of absence may exceed ninety (90) days, unless reemployment upon
expiration of such leave is guaranteed by statute or contract. If reemployment
upon expiration of a leave of absence approved by the Company is not guaranteed
by statute or contract, then at the end of three (3) months following the
expiration of the leave of absence, any Incentive Stock Option held by the
Participant shall cease to be treated as an Incentive Stock Option and shall be
treated for tax purposes as a Nonstatutory Stock Option.

 

14.     Nontransferability of Awards. Unless otherwise determined by the
Administrator and provided in the applicable Award Agreement (or be amended to
provide), no Award shall be sold, pledged, assigned, hypothecated, transferred,
or disposed of in any manner (whether by operation of law or otherwise) other
than by will or applicable laws of descent and distribution or (except in the
case of an Incentive Stock Option) pursuant to a qualified domestic relations
order, and shall not be subject to execution, attachment, or similar process. If
the Administrator makes an Award transferable, such Award shall contain such
additional terms and conditions as the Administrator deems appropriate. Upon any
attempt to pledge, assign, hypothecate, transfer, or otherwise dispose of any
Award or of any right or privilege conferred by this Plan contrary to the
provisions hereof, or upon the sale, levy or attachment or similar process upon
the rights and privileges conferred by this Plan, such Award shall thereupon
terminate and become null and void. Awards may be exercised during the lifetime
of the Participant only by the Participant.

 

17

--------------------------------------------------------------------------------

 

 

15.     Adjustments; Dissolution or Liquidation; Change in Control.

 

(a)     Adjustments. In the event of any change in the outstanding Shares of
Common Stock by reason of any stock split, stock dividend or other non-recurring
dividends or distributions, recapitalization, merger, consolidation, spin-off,
combination, repurchase or exchange of stock, reorganization, liquidation,
dissolution or other similar corporate transaction that affects the Common
Stock, an adjustment shall be made, as the Administrator deems necessary or
appropriate, in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan. Such adjustment
may include an adjustment to the number and class of Shares which may be
delivered under the Plan, the number, class and price of Shares subject to
outstanding Awards, the number and class of Shares issuable pursuant to Options,
and the numerical limits in Sections 3 and 6. Notwithstanding the preceding, the
number of Shares subject to any Award always shall be a whole number.

 

(b)     Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable prior to the effective date of such proposed transaction.
The Administrator, in its sole discretion, may provide for a Participant to have
the right to exercise his or her Award, to the extent applicable, until fifteen
(15) days prior to the proposed dissolution or liquidation as to all of the
Awarded Stock covered thereby, including Shares as to which the Award would not
otherwise be exercisable. In addition, the Administrator may provide that any
Company repurchase option or forfeiture rights applicable to any Award shall
lapse 100%, and that any Award vesting shall accelerate 100%, provided the
proposed dissolution or liquidation takes place at the time and in the manner
contemplated. To the extent it has not been previously exercised or vested, an
Award will terminate immediately prior to the consummation of such proposed
action.

 

(c)     Change in Control. This Section 15(c) shall apply except to the extent
otherwise provided in the Award Agreement. Upon a Change in Control, it is
intended that all outstanding Awards under the Plan will be assumed or replaced
by the acquirer, and if the acquirer chooses to not assume or replace such
Awards, then all outstanding Awards under the Plan shall automatically vest
immediately prior to a Change in Control. The Administrator shall have the sole
and unilateral authority, exercisable either in advance of any actual or
anticipated Change in Control or at the time of an actual Change in Control, to
provide for the full or partial automatic vesting and exercisability of one or
more outstanding unvested Awards under the Plan and the release from
restrictions on transfer and repurchase or forfeiture rights of such Awards in
connection with a Change in Control, on such terms and conditions as the
Administrator may specify. Additionally, the Administrator shall have the sole
and unilateral authority to effectuate the automatic cashout and termination of
one or more Awards immediately prior to the Change in Control and without regard
to whether the Participant consents to such cashout, provided the payment to the
Participant is at the price the Participant would have received had he or she
been a shareholder at the time of such Change in Control, and if such Award is
an Option or a SAR, such cashout being equal to the positive “spread” (if any)
between the price per Share provided in the Change in Control and the Exercise
Price per Share (or if a SAR, the Exercise Price per Share as of the Date of
Grant), multiplied by the number of Optioned Shares (or if a SAR, the number of
underlying units). For avoidance of doubt, if an Award is an Option or a SAR and
no positive spread exists pursuant to the foregoing, then such cashout of the
Award shall be effectuated with no cash payment to the Participant holding such
an Award.

 

18

--------------------------------------------------------------------------------

 

 

(d)     Reservation of Rights. Except as provided in this Section 15 and in the
applicable Award Agreement, a Participant shall have no rights by reason of
(i) any subdivision or consolidation of Shares or other securities of any class,
(ii) the payment of any dividend, or (iii) any other increase or decrease in the
number of Shares or other securities of any class. Any issuance by the Company
of equity securities of any class, or securities convertible into equity
securities of any class, shall not affect, and no adjustment by reason thereof
shall be made with respect to, the number or exercise price of Shares. The grant
of an Award shall not affect in any way the right or power of the Company to
make adjustments, reclassifications, reorganizations, or changes of its capital
or business structure, to merge or consolidate or to dissolve, liquidate, sell,
or transfer all or any part of its business or assets.

 

16.     Date of Grant. The Date of Grant of an Award shall, for all purposes, be
the date on which the Administrator makes the determination to grant the Award,
or such other later date as is determined by the Administrator; provided,
however, that the Date of Grant of an Incentive Stock Option shall be no earlier
than the date on which the Service Provider becomes an Employee. Notice of the
determination shall be provided to each participant within reasonable time after
the date of such grant.

 

17.     Board and Shareholder Approval; Term of Plan.

 

(a)     Approval by Shareholders. The Plan shall be subject to approval by the
shareholders of the Company within twelve (12) months before or after the date
the Plan is adopted by the Board. Such approval by shareholders of the Company
shall be obtained in the degree and manner required under Applicable Law.

 

(b)     Term of the Plan. Subject to approval by shareholders of the Company in
accordance with Section 17(a) hereof, the Plan shall become effective upon the
earlier to occur of its adoption by the Board or its approval by the
shareholders of the Company as described in Section 17(a) hereof. In the event
that the shareholders of the Company fail to approve the Plan within twelve (12)
months prior to or after its adoption by the Board, any Options that have been
granted and any Shares that have been awarded or purchased under the Plan shall
be rescinded, and no additional Options shall be granted thereafter. Unless
sooner terminated under Section 18 hereof, the Plan shall continue in effect
until the date that all Shares issuable under the Plan have been purchased or
acquired in accordance with the Plan; provided, however, that in no event may
any Options be granted under the Plan more than ten (10) years after the earlier
of the date on which the Plan is adopted by the Board or the date on which the
Plan is approved by the shareholders of the Company.

 

18.     Amendment and Termination of the Plan.

 

(a)     Amendment and Termination. The Board may at any time amend, alter,
suspend, or terminate the Plan. Notwithstanding the foregoing, the Board shall
obtain approval of the shareholders of any Plan amendment if required by
Applicable Law.

 

(b)     Effect of Amendment or Termination. No amendment, alteration,
suspension, or termination of the Plan shall materially and adversely impair the
rights of any Participant, unless mutually agreed otherwise between the
Participant and the Administrator, which agreement must be in writing and signed
by the Participant and the Company. Termination of the Plan shall not affect the
Administrator’s ability to exercise the powers granted to it hereunder with
respect to Awards granted under the Plan prior to the date of such termination.
Notwithstanding the foregoing, or anything in the Plan to the contrary, the
Administrator shall have unilateral authority to amend an Award, without
Participant consent, to the minimum extent necessary to comply with Section 409A
of the Code and such amendment shall not be deemed to materially impair the
rights of such Participant.

 

19

--------------------------------------------------------------------------------

 

 

19.     Conditions upon issuance of shares.

 

(a)     Legal Compliance. Notwithstanding any other provision of the Plan or any
agreement entered into by the Company or the Bank pursuant to the Plan, neither
the Company nor the Bank shall be obligated, and shall have no liability for
failure to deliver any Shares under the Plan unless the issuance and delivery of
Shares comply with (or are exempt from) all Applicable Law, including, without
limitation, the Securities Act, U.S. state securities laws and regulations, and
the regulations of any stock exchange or other securities market on which the
Company’s securities may then be traded, and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

 

(b)     Investment Representations. As a condition to the exercise or receipt of
an Award, the Company may require the person exercising or receiving the Award
to represent and warrant at the time any such exercise or receipt that the
Shares are being acquired only for investment purposes and without any present
intention to sell, transfer, or distribute the Shares if, in the opinion of
counsel for the Company, such representation is required.

 

(c)     Taxes. No Shares shall be delivered under the Plan to any Participant or
other person until the Participant or other person has made arrangements as the
Administrator may require for the satisfaction of any U.S. federal, state, local
or non-U.S. income and employment tax withholding obligations, including without
limitation, obligations incident to the receipt of Shares. Upon exercise or
vesting of an Award, the Company shall withhold or collect from the Participant
an amount sufficient to satisfy such tax obligations, including, but not limited
to, by surrender of the whole number of Shares covered by the Award sufficient
to satisfy the minimum applicable tax withholding obligations incident to the
exercise or vesting of an Award, or such higher withholding limit if applicable
under accounting rules without triggering liability classification. Without
limiting the generality of the foregoing, upon the exercise or settlement of any
Award, the Company or the Bank shall have the right to withhold taxes from any
compensation or other amounts that the Bank may owe to the Participant, or to
require the Participant to pay to the Company or the Bank the amount of any
taxes that the Company or the Bank may be required to withhold with respect to
the Shares issued to the Participant.

 

20

--------------------------------------------------------------------------------

 

 

20.     Severability. Notwithstanding any contrary provision of the Plan or an
Award to the contrary, if any one or more of the provisions (or any part
thereof) of this Plan or the Awards shall be held invalid, illegal, or
unenforceable in any respect, such provision shall be modified so as to make it
valid, legal, and enforceable, and the validity, legality, and enforceability of
the remaining provisions (or any part thereof) of the Plan or Award, as
applicable, shall not in any way be affected or impaired thereby.

 

21.     Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

 

22.     No Rights as a Service Provider. Neither the Plan nor any Award shall
confer upon any Participant any right to continue his or her relationship as a
Service Provider with the Bank or the Company for any period of specific
duration or interfere in any way with his or her right or the right of the Bank
or the Company (or any Parent or Subsidiary employing or retaining the
Participant), which rights are hereby expressly reserved by each, to terminate
such relationship at any time, with or without cause, and with or without
notice.

 

23.     Unfunded Obligation. This Section 23 shall only apply to Awards that are
not settled in Shares. Participants shall have the status of general unsecured
creditors of the Company. Any amounts payable to Participants pursuant to the
Plan shall be unfunded and unsecured obligations for all purposes, including,
without limitation, Title I of the Employee Retirement Income Security Act of
1974, as amended. Neither the Company nor any Parent or Subsidiary shall be
required to segregate any monies from its general funds, or to create any
trusts, or establish any special accounts with respect to such obligations. The
Company shall retain at all times beneficial ownership of any investments,
including trust investments, which the Company may make to fulfill its payment
obligations under this Plan. Any investments or the creation or maintenance of
any trust for any Participant account shall not create or constitute a trust or
fiduciary relationship between the Administrator, the Company or any Parent or
Subsidiary and Participant, or otherwise create any vested or beneficial
interest in any Participant or the Participant’s creditors in any assets of the
Company or Parent or Subsidiary. The Participants shall have no claim against
the Company or any Parent or Subsidiary for any changes in the value of any
assets that may be invested or reinvested by the Company with respect to the
Plan.

 

24.     No Rights to Awards. No Participant, eligible Service Provider, or other
person shall have any claim to be granted any Award under the Plan, and there is
no obligation for uniformity of treatment of a Service Provider, Participant, or
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to any Participant or with respect to
different Participants.

 

25.     No Stockholder Rights. Except as otherwise provided in an Award
Agreement, a Participant shall have none of the rights of a stockholder with
respect to Shares covered by an Award until the Participant becomes the record
owner of the Shares.

 

26.     Fractional Shares. No fractional Shares shall be issued and the
Administrator shall determine, in its sole discretion, whether cash shall be
given in lieu of fractional Shares or whether such fractional Shares shall be
eliminated by rounding up or down as appropriate.

 

27.     Governing Law. The Plan, all Award Agreements, and all related matters,
shall be governed by the laws of the State of Louisiana, without regard to
choice of law principles that direct the application of the laws of another
state.

 

21

--------------------------------------------------------------------------------

 

 

28.     Minimum Regulatory Capital Requirements. Notwithstanding any provision
of this Plan or any agreement to the contrary, Awards granted under the Plan
will expire or be forfeited, to the extent not exercised or settled, within
forty-five (45) days following the receipt of notice from the Company’s and/or
the Bank’s primary federal or state regulator (“Regulator”) that (i) the Company
and/or the Bank has not maintained its minimum capital requirements (as
determined by the Regulator); and (ii) the Regulator is requiring termination or
forfeiture of the Awards. Upon receipt of such notice from the Regulator, the
Company and/or the Bank will promptly notify each Participant that such Awards
have become fully exercisable and vested to the full extent of the grant and
that the Participant must exercise the Award or the Award must be settled, as
applicable, prior to the end of the 45-day period or such earlier period as may
be specified by the Regulator or the Participant will forfeit such Awards. In
case of forfeiture, no Participant will have a cause of action, of any kind or
nature, with respect to the forfeiture against the Company, the Bank or any
Parent or Subsidiary. None of the Company, the Bank, or any Parent or Subsidiary
will be liable to any Participant due to the failure or inability of the Company
and/or the Bank to provide adequate notice to the Participant.

 

29.     Section 409A. It is the intention of the Company that no Award shall be
“deferred compensation” subject to Section 409A of the Code, unless and to the
extent that the Administrator specifically determines otherwise, and the Plan
and the terms and conditions of all Awards shall be interpreted accordingly. The
following rules shall apply to Awards intended to be subject to Section 409A of
the Code (“409A Awards”):

 

(a)     Any distribution of a 409A Award following a separation from service
that would be subject to Section 409A(a)(2)(A)(i) of the Code as a distribution
following a separation from service of a “specified employee” (as defined under
Section 409A(a)(2)(B)(i) of the Code) shall occur no earlier than the expiration
of the six-month period following such separation from service.

 

(b)     In the case of a 409A Award providing for distribution or settlement
upon vesting or lapse of a risk of forfeiture, if the time of such distribution
or settlement is not otherwise specified in the Plan or Award Agreement or other
governing document, the distribution or settlement shall be made no later than
March 15 of the calendar year following the calendar year in which such 409A
Award vested or the risk of forfeiture lapsed.

 

(c)     In the case of any distribution of any other 409A Award, if the timing
of such distribution is not otherwise specified in the Plan or Award Agreement
or other governing document, the distribution shall be made not later than the
end of the calendar year during which the settlement of the 409A Award is
specified to occur.

 

30.     Construction. Headings in this Plan are included for convenience and
shall not be considered in the interpretation of the Plan. References to
sections are to Sections of this Plan unless otherwise indicated. Pronouns shall
be construed to include the masculine, feminine, neutral, singular or plural as
the identity of the antecedent may require. This Plan shall be construed
according to its fair meaning and shall not be strictly construed against the
Company.

 

31.     Compensation Recoupment. All compensation and Awards payable or paid
under the Plan and any sub-plans shall be subject to the Company’s ability to
recover incentive-based compensation from executive officers, as is required by
the provisions of the Dodd-Frank Wall Street Reform and Consumer Protection Act,
any regulations or rules promulgated thereunder, or any other
“clawback” provision required by Applicable Law or the listing standards of any
applicable stock exchange or national market system.

 

[Signature Page Follows]

 

22

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company, acting by and through its duly authorized
officer, has executed this Plan on this the 29th day of June, 2017.

 

 

BUSINESS FIRST BANCSHARES, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

David R. Melville III

 

 

 

President and Chief Executive Officer

 

 